In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-278V
                                          UNPUBLISHED


    CHRISTOPHER DAWSON,                                         Chief Special Master Corcoran

                          Petitioner,                           Filed: January 13, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster Konkel and Safran, Wauwatosa, WI, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On February 21, 2019, Christopher Dawson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA) as a result of his December 28, 2016 influenza (“flu) vaccination.
Petition at ¶¶13-14. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On November 4, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On January 12, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $55,000.00.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $55,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
CHRISTOPHER DAWSON,                 )
                                    )
            Petitioner,             )
                                    )   No. 19-278V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On February 21, 2019, Christopher Dawson (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act. See 42 U.S.C. §§ 300aa-10 to

-34 (“Vaccine Act” or “Act”). Petitioner alleges that he suffered from a left shoulder injury

related to vaccine administration (“SIRVA”) following his receipt of an influenza vaccine on

December 28, 2016. Petition at 1, 5. On September 8, 2020, respondent filed a Rule 4(c) Report

seeking dismissal of the petition. ECF No. 26. Following briefing, the Chief Special Master

issued a Ruling on Entitlement on November 4, 2021, finding that petitioner has demonstrated

preponderant evidence of entitlement to compensation under the Vaccine Act, and that petitioner

is therefore entitled to compensation in this case. 1 ECF No. 29.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded


1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s November 4, 2021 entitlement decision.
$55,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $55,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/ Claudia B. Gangi
                                              CLAUDIA B. GANGI
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4138
                                              Email: claudia.gangi@usdoj.gov
Dated: January 12, 2022




2Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2